Citation Nr: 1516371	
Decision Date: 04/15/15    Archive Date: 04/21/15

DOCKET NO.  07-28 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a skin disability, to include as due to herbicide exposure.

2.  Entitlement to a rating in excess of 50 percent for PTSD prior to October 19, 2012, and in excess of 70 percent as of October 19, 2012.

3.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel
INTRODUCTION

The Veteran had active service from October 1967 to May 1969.

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from July 2006 and March 2008 rating decision.  A July 2006 rating decision granted service connection for PTSD and assigned an initial 30 percent rating and denied service connection for a skin disability.  In March 2008, the RO denied service connection for neuropathy and radiculopathy of the lower extremities.  

In July 2010, the Board denied service connection for peripheral neuropathy of the lower extremities, granted an increased rating to 50 percent for PTSD and remanded the claim for a skin disability, and the Veteran appealed that decision to the United States Court of Appeals for Veterans Claims.  Pursuant to a February 2011 joint motion for remand (JMR), the Court vacated, in part, the Board's decision concerning the claims regarding a lower extremity neurological disorder and PTSD, and remanded the matter for compliance with the terms of the Joint Motion.  Although the Joint Motion was based in part on the fact that the Veteran has not been provided a hearing before the Board as he had requested, in November 2011, following allowance of the Joint Motion and remand to the Board, the Veteran's attorney submitted a letter withdrawing any previous requests for a Board hearing.  

A January 2012 Board decision denied service connection for neuropathy and radiculopathy of the lower extremities, and remanded the issue of entitlement to an increased rating for PTSD, entitlement to service connection for a skin disability and entitlement to a TDIU.  

An October 2013 rating decision granted a higher 70 percent rating for PTSD, effective October 19, 2012, and deferred a decision on the issue of entitlement to a TDIU.  However, as that award did not represent a total grant of benefits sought on appeal, the claim for a higher rating for PTSD remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  

In October 2013 and September 2014 supplemental statements of the case, the RO continued the ratings for PTSD of 50 percent prior to October 19, 2012, and 70 percent thereafter and continued the denial of service connection for a skin disability.   A July 2014 rating decision denied entitlement to TDIU.


REMAND

With regard to the claim for higher ratings for PTSD, the Veteran asserts that his symptoms are more severe than rated in the currently assigned ratings. The Board notes that the Veteran last underwent a VA examination to address the severity of PTSD in October 2012.  Subsequent to the October 2012 VA examination, the Veteran has received additional treatment at the VA.  Therefore, to ensure that the record indicates the current severity of the Veteran's service-connected PTSD, a more contemporaneous examination is warranted.  Green v. Derwinski, 1 Vet. App. 121 (1991); Caffrey v. Brown, 6 Vet. App. 377 (1994).

With regard to the claim for service connection for a skin rash, the Veteran underwent a VA examination in February 2011 in which the examiner opined that the Veteran's notalgia paresthetica with mild lichen simplex chronicus was less likely than not related to any skin disorder that the Veteran was seen for or treated for in service.  At the time of the examination, the Veteran was found to have no evidence of an upper back skin disorder.  However, the examiner did not address the etiology of dermatitis, which was diagnosed in May 2006.  The requirement that a claimant have a current disability is satisfied when the claimant has the disability at the time the VA claim is filed or during the pendency of the claim, even if it later resolves prior to VA's adjudication of the claim.  McCain v. Nicholson, 21 Vet. App. 319 (2007).  Thus, the Board finds that a new VA examination and opinion is warranted.  

Prior to arranging for the Veteran to undergo further examination, all outstanding VA records should be obtained and associated with the claims file. Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).

The Board finds that the Veteran's claim for TDIU is inextricably intertwined with the claims for a higher initial rating for PTSD and for service connection for a skin disability.  Therefore, the appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all outstanding VA medical records.  

2.  Then, schedule the Veteran for a VA skin examination, to determine the nature and etiology of any diagnosed skin disability.  The examiner must review the claims file and that review should be noted in the report.  The examination report should include discussion of the Veteran's documented medical history and assertions.  All necessary tests and studies should be accomplished.  The examiner should set forth all examination findings, with a clear rationale for the conclusions reached, to include a discussion of any pertinent medical literature reviewed.  The examiner is requested to opine whether any skin disability diagnosed during the pendency of this appeal, to specifically include notalgia paresthetica with mild lichen simplex chronicus, dermatitis, and any other skin disability diagnosed at the examination, are at least as likely as not (50 percent probability or greater) related to active service, to include herbicide exposure.  The examiner should consider the Veteran's statements regarding symptoms in service and his statements of continuous symptoms of skin problems since service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The examiner should also reconcile the opinion with the February 2011 opinion of record. 

3.  Schedule the Veteran for a VA examination to determine the current nature and severity of PTSD. The examiner must review the claims file and should note that review in the report.  Any necessary tests and studies should be accomplished and all clinical findings reported in detail.  The examiner should make specific findings as to the extent and frequency of all psychiatric symptoms.  The examiner also should provide a full multi-axial diagnosis, including assignment of a Global Assessment of Functioning (GAF) scale score representing the level of impairment due to the psychiatric symptoms, and an explanation of what the score means.  The examiner should provide an assessment of the impact of the Veteran's psychiatric disability on employability.  The examiner should also opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected disabilities of PTSD, bilateral hearing loss, and hepatitis B, without consideration of any nonservice-connected disabilities, make him unable to secure or follow a substantially gainful occupation.  If the Veteran's service-connected disabilities do not make him unemployable, the examiner should suggest the type of employment the Veteran would be capable of performing with his current service-connected disabilities, considering his current skills and educational background.  The examiner should also state what accommodations would be necessary due to the service-connected disabilities.

4.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response. Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

